Case 3:17-cv-01104-VLB Document 82-98 Filed 05/15/19 Page 1 of 2




                  Exhibit 98
            Case 3:17-cv-01104-VLB Document 82-98 Filed 05/15/19 Page 2 of 2
                                             Sunday, September 17, 2017 at 6:22:20 AM Paciﬁc Daylight Time




Subject: update
Date: Wednesday, November 11, 2015 at 3:48:23 PM Paciﬁc Standard Time
From: Gendler, Tamar <tamar.gendler@yale.edu>
To:      susan.byrne@yale.edu <susan.byrne@yale.edu>
Dear Sue,

I am wriOng because I know that you have been waiOng anxiously for a decision regarding the remaining
steps in your promoOon review. We will soon be holding meeOngs with members of the department –
faculty and students – to discuss the issues that emerged from the climate review. Once we have held
those meeOngs, we will be in touch with you and the senior faculty regarding your promoOon review. To
the extent this causes us to miss any deadlines in the standard promoOon process, the deadlines will be
extended commensurately.

Thank you for your paOence.

Best,

Tamar

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
Tamar Szabo Gendler
Dean, Faculty of Arts and Sciences
Vincent J. Scully Professor of Philosophy
Professor of Psychology and CogniOve Science
Yale University

Oﬃce: 1 Hillhouse Avenue, Warner House, Room 221
Mail: POB 208365, New Haven, CT 06520-8365
Telephone: 203-432-6087
E-mail: tamar.gendler@yale.edu
Web: --
      hYp://fas.yale.edu/people/tamar-szab-gendler
          - - - - ----- --- - -------




                                 INITIAL DISCOVERY PROTOCOLS                                         Page 45 of 46
                                                                                                    P86
